Citation Nr: 0708322	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-16 763	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 16, 1978, rating decision that denied service 
connection for bronchial asthma.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to medication for asthma.

3.  Entitlement to service connection for Crohn's disease (or 
disability manifested by stomach cramps and diarrhea), 
claimed as secondary to medication for asthma.

4.  Entitlement to service connection for diabetes, claimed 
as secondary to medication for asthma.

5.  Entitlement to service connection for any eye disorder, 
to include cataract and glaucoma, claimed as secondary to 
medication for asthma.

6.  Entitlement to service connection for arthritis, claimed 
as secondary to medication for asthma.

7.  Entitlement to service connection for rhinitis, claimed 
as secondary to medication for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
March 1973.

In an August 1978 decision, the RO denied the veteran 
original service-connection claim for bronchial asthma. 
Although notified of that denial later that month, the 
veteran did not initiate an appeal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision in 
which the RO denied the veteran's request to reopen a claim 
for service connection for bronchial asthma, as well as 
denied a claim of CUE in an August 1978 rating decision that 
denied service connection for bronchial asthma.  In the 
August 2002 decision, the RO also denied service connection 
for a back disorder, Crohn's Disease, diabetes, eye disorder, 
arthritis, and rhinitis, each claimed as secondary to 
medication for asthma.  The veteran filed a notice of 
disagreement (NOD) in August 2002, and the RO issued a 
statement of the case (SOC) in April 2003.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2003.

In December 2003, the appellant testified during a hearing 
before the RO's Decision Review Officer (DRO); a transcript 
of that hearing is of record.  In September 2005, the 
appellant testified during a videoconference hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.

In a January 2006 decision, the Board denied the veteran's 
appeal concerning CUE in the August 16, 1978, RO decision 
that denied service connection for bronchial asthma, but 
reopened the current claim for service connection for 
bronchial asthma.  In addition, the Board remanded to the RO 
the matters of service connection for a back disorder, 
Crohn's Disease, diabetes, eye disorder, arthritis, and 
rhinitis, each claimed as secondary to medication for asthma, 
for additional development. 

In June 2006, the veteran appealed the January 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court) 


FINDING OF FACT

In a December 7, 2006 Order, the Court notified the Board 
that the appellant died in June 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs


